Citation Nr: 1010927	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
bilateral lower extremity disability, prior to March 9, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the right ankle, from March 9, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the left ankle, from March 9, 2007.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus, from March 9, 2007.

5.  Entitlement to an increased (compensable) rating for 
gastrocnemius equinus of the left leg, from March 9, 2007.

6.  Entitlement to an increased (compensable ) rating for 
gastronomies equines of the right leg, from March 9, 2007.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 
1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 1993 rating decision in which the RO increased 
the rating for the Veteran's limitation of dorsiflexion, both 
ankles, probably secondary to bilateral pes planus, from 20 
percent to 30 percent, effective July 7, 1992.  In February 
1993, the Veteran filed a notice of disagreement (NOD).  In 
March 1993, the Veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  A statement of the case (SOC) was 
issued in May 1993, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 1993.

In April 1994, the appellant testified during a Board hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing also is of record.

In March 1996, the Board remanded the matter on appeal to the 
RO for further action, to include clarification of 
representation.  After accomplishing the requested action, 
the RO continued the denial of the claim on appeal (as 
reflected in a December 1997 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

In March 1998, the Board remanded the matter on appeal to the 
RO for further action, to include clarification of 
representation.

In August 1999, the Board remanded the matter on appeal to 
the RO for further action, to include scheduling a new VA 
examination.  After accomplishing the requested action, the 
RO continued the denial of the claim on appeal (as reflected 
in an October 2002 SSOC) and returned this matter to the 
Board.

In August 2003, the Board remanded the matter on appeal to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC), for further action, to include obtaining 
additional records and scheduling a new VA examination.  
After accomplishing the requested action, the AMC continued 
the denial of a rating in excess of 30 percent the claim on 
appeal (as reflected in an April 2007 SSOC) and returned this 
matter to the Board for further appellate consideration.

Also, by rating action in April 2007, the AMC awarded 
separate ratings for: limitation of motion of the right ankle 
(10 percent), limitation of motion of the left ankle (10 
percent), bilateral pes planus (10 percent), gastrocnemius 
equinus (tight heel cord) of the right leg (0 percent), and 
gastrocnemius equinus of the left leg (0 percent), each 
effective March 9, 2007, the date of the last VA examination. 
Accordingly, the Board recharacterized the appeal as 
encompassing all the matters set forth on the title page.  

In December 2007, the Board denied the Veteran higher ratings 
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2009, the Court issued a memorandum decision, vacating the 
Board's December 2007 decision, and remanding the claims  on 
appeal to the Board for further proceedings consistent with 
the memorandum decision.

The Board notes that, while the Veteran previously was 
represented by Disabled American Veterans, in March 2009, the 
Veteran revoked her power of attorney in favor of the 
Disabled American Veterans with respect to the claims on 
appeal.  The Veteran has not subsequently appointed another 
representative..  Hence, the Board recognizes the Veteran as 
now proceeding pro se in this appeal.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, 
DC.  VA will notify the Veteran when further action, on her 
part, is required.

As a final preliminary matter, the Board notes that, as 
indicated in the Court's decision, the Veteran has, on 
numerous occasions, including during her April 1994 Board 
hearing, raised the issue of clear and unmistakable error 
(CUE) in the March 1987 RO rating decision.  That decision 
awarded service connection for limitation of dorsiflexion, 
both ankles, probably secondary to bilateral pes planus and 
assigned a 20 percent disability rating.  She has contended 
that the disabilities were improperly rated and should have 
been evaluated separately.  It does not appear that this 
claim has yet been addressed by the RO.  As such, this matter 
is not properly before the Board, and is thus referred to the 
RO for appropriate action.


REMAND

In light of points raised in the Court's memorandum decision, 
and the Board's review of the claims file, further RO action 
on the claim on appeal is warranted.

First, in its decision, the Court indicated that, while VA 
had made several attempts to locate any Social Security 
Administration (SSA) records regarding the Veteran, SSA 
informed VA that there were no such records.  SSA also 
indicated that the Veteran had not been awarded disability 
benefits, while the Veteran submitted a document from SSA 
indicating that her decision was favorable.  

While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 
(1992).

Here, VA did seek to obtain these records numerous times.  As 
noted above, in January 2007, SSA informed VA that there were 
no medical records on file for the Veteran.  However, as 
noted by the Court in its decision, VA did not notify the 
Veteran that the search for these records was fruitless.  As 
required under 38 C.F.R. § 3.159(e) (2009), VA must notify a 
veteran when it has been unable to obtain Federal records of 
the identity of the records, the efforts taken by VA to 
obtain the records, a description of any further action VA 
will take, and that the Veteran is ultimately responsible for 
providing the evidence.  Furthermore, VA should provide 
notice to the Veteran that there is some contradictory 
evidence as to whether she is in receipt of SSA benefits.   
The Veteran should be asked to provide any additional 
information regarding her application for and receipt of 
these benefits.  If she provides any new evidence, these 
records should, again, be requested.

Therefore, to ensure that all due process requirements are 
met, the RO should, through a VCAA-compliant letter to the 
Veteran, give her another opportunity to provide information 
and/or evidence pertinent to the claim on appeal, to include 
with respect to SSA benefits.   The RO's  letter to the 
Veteran should provide consistent with the requirements of 
38 C.F.R. § 3.159(e) concerning the SSA records that have not 
been obtained.  The RO should also explain that she has a 
full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2009) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the Veteran provides 
sufficient information, and, if needed, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the Veteran 
notice consistent with the requirements of 
38 C.F.R. § 3.159(e) concerning the SSA 
records that have not been obtained.  

The RO  should request that the Veteran 
provide any additional details regarding 
her SSA claim. The RO also should request 
that the Veteran provide information and, 
if necessary, authorization, to enable it 
to obtain any additional evidence 
pertinent to the claims on appeal.

The RO should clearly explain to the 
Veteran that she has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the Veteran responds, the RO should 
assist her in obtaining any additional 
evidence identified for which sufficient 
information has been provided-to 
particularly include SSA record (if 
additional information is provided).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority..

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford her the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


